Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Berke, J.), rendered December 1, 1994, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree under Indictment No. 11285/94, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court also rendered December 1, 1994, revoking a sentence of probation previously imposed by the same court (Buchter, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree under Indictment No. 11324/92.
Ordered that the judgment and amended judgment are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt under Indictment No. 11285/94. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions regarding his convictions under Indictment No. 11285/94 are without merit.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal from the amended judgment under Indictment No. 11324/92. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Thompson, Krausman and Goldstein, JJ., concur.